925 F.2d 1480
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Evelena J. GREEN, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 90-3379.
United States Court of Appeals, Federal Circuit.
Jan. 25, 1991.

Before MARKEY, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
DECISION
MARKEY, Circuit Judge.


1
Evelena J. Green appeals from a decision of the Merit Systems Protection Board affirming her removal from the Department of the Navy.  We DISMISS.

OPINION

2
Ms. Green filed her appeal to this Court twenty-six days after expiration of the statutory appeal period, 5 U.S.C. Sec. 7703(b)(1).  Accordingly, the petition is untimely and must be dismissed.  See Gregg v. United States, 717 F.2d 1343, 1346 (Fed.Cir.1983).